        Case 1:20-cv-00147-PJK-KK Document 7 Filed 08/21/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



  MARC GRANO, as personal
  representative of the WRONGFUL
  DEATH ESTATE OF JONATHAN
  ANDREW GARCIA, and a Next Friend
  to J.O.G., A.S.R., An.J.G., and Ar.J.G.,

          Plaintiff,

  vs.

  STATE OF NEW MEXICO, GREGG
  MARCANTEL, New Mexico Secretary of
  Corrections, DAVID JABLONSKI, New
                                                        No. 1:20-cv-00147-PJK-KK
  Mexico Secretary of Corrections,
  CLARENCE OLIVAS, Deputy Warden
  of Penitentiary of New Mexico, BRIAN
  LUCERO, Corrections Officer, FNU
  MARTINEZ, Corrections Officer,
  FNU BACA, Captain, Corrections
  Officer, FNU WELLS, Sergeant,
  Corrections Officer, and JOHN DOES 1
  through 5, employees, staff, agents of
  Penitentiary of New Mexico,

          Defendants.




                ORDER DISMISSING ACTION WITHOUT PREJUDICE


        THIS MATTER comes before the court sua sponte. On June 25, 2020, the court

entered an order to show cause why the court should not dismiss this case for failure to

timely serve the Defendants. ECF No. 4. Plaintiff responded indicating that he would
       Case 1:20-cv-00147-PJK-KK Document 7 Filed 08/21/20 Page 2 of 2



serve the defendants and file the returns. ECF No. 5. The magistrate judge entered a

text-only order allowing Plaintiff until July 23, 2020 to serve the defendants. ECF No. 6.

      Nothing in the record suggests that the defendants have been served.

      NOW, THEREFORE, IT IS ORDERED that this action is dismissed without

prejudice.

      DATED this 21st day of August 2020, at Santa Fe, New Mexico.


                                                /s/ Paul J. Kelly, Jr.
                                                United States Circuit Judge
                                                Sitting by Designation




                                            2
